Citation Nr: 1129198	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-31 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont that, in pertinent part, established service connection for bilateral hearing loss and assigned an initial noncompensable (zero percent) disability rating, effective June 1, 2007.  The Veteran disagrees with the initial evaluation assigned.  

The RO in Atlanta, Georgia currently has jurisdiction over the appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the appeal must be returned to the RO in order to ensure due process.  

On a VA Form 9, Substantive Appeal, submitted in April 2010 the Veteran requested a Travel Board hearing.  The Veteran has a right to the requested hearing and it must be scheduled.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, in accordance with his request.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


